Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 1-21 are allowed
	The IDS of 03/01/2022 has been acknowledged and accordingly considered without identifying subject matter directly addressing the claimed matter as amended
Reasons for Allowance
3.    	The most representative prior arts to Gerard Dirk Smits (hereinafter Smits) (US 9,753,126) and Jeffery Beck (hereinafter Beck) (US 9,888,191) in view of Ricardo Ferreira et al., (hereinafter Ferreira) (US 2020/0284883) and further in view of Dominguez Castro et al., (hereinafter Castro) (US 2021/0396856), fail to disclose all the limitations of the amended claims reciting inter alia; the pixel circuit comprising a sensing circuit connected between the photodetector and the readout line to output a signal corresponding to light detected by the photodetector to a node between the sensing circuit and the readout line, and a first time-measuring circuit comprising a digital converter circuit connected to the node to output a time of flight measurement according to a pulse of light detected by the photodetector, wherein a readout circuit is connected to the readout line to receive the signal from the pixel circuit via the readout line, and wherein the first time-measuring circuit is connected between the node and the readout circuit via a separate line different from the readout line to provide the output of the digital converter circuit to the readout circuit via the separate line.  
Specifically the referenced prior arts and the newly searched art do not teach or disclose the application elements depicted in Fig.3 as persuasively argued in the Remarks of 03/21/2022.   
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/